There were two appeals in this.action; one from an order of General Term affirming an order of Special Term denying a motion to set aside the report of the referee herein, on the ground of misconduct, and one from the judgment affirming judgment on report of the referee. .
*631On appeal from order, held, that the same was not appeal-able, as above. The appeal from the judgment was decided substantially upon the facts of the case.
Folger, J.,
reads for affirmance.
All concur, except Peokham, J., not voting.
Judgment affirmed.